Exhibit 10.1

CREDIT AGREEMENT
DATED AS OF JULY 14, 2004
AMONG

MADISON GAS AND ELECTRIC COMPANY,
THE LENDERS,

BANK ONE, NA,
AS ADMINISTRATIVE AGENT,

U.S. BANK NATIONAL ASSOCIATION,
AS SYNDICATION AGENT,

MARSHALL & ILSLEY BANK
AND
ASSOCIATED BANK, N.A.,
AS MANAGING AGENTS

AND

BANC ONE CAPITAL MARKETS, INC.
AS LEAD ARRANGER AND SOLE BOOK RUNNER

ARTICLE I
DEFINITIONS

ARTICLE II
THE CREDITS

2.1. The Facility 10
2.2. Advances 11
2.3. Method of Borrowing 12
2.4. Upfront Fee; Facility Fee; Utilization Fee; Reductions in Aggregate
Commitment 12
2.5. Minimum Amount of Each Advance 12
2.6. Optional Principal Payments 12
2.7. Changes in Interest Rate, etc 13
2.8. Rates Applicable After Default 13
2.9. Method of Payment 13
2.10. Noteless Agreement; Evidence of Indebtedness 13
2.11. Telephonic Notices 14
2.12. Interest Payment Dates; Interest and Fee Basis 14
2.13. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions 15
2.14. Lending Installations 15
2.15. Non-Receipt of Funds by the Administrative Agent 15
2.16. Extension of Facility Termination Date 15

ARTICLE III
YIELD PROTECTION; TAXES

3.1. Yield Protection 16
3.2. Changes in Capital Adequacy Regulations 17
3.3. Availability of Types of Advances 17
3.4. Funding Indemnification 17
3.5. Taxes 18
3.6. Lender Statements; Survival of Indemnity 19

ARTICLE IV
CONDITIONS PRECEDENT

4.1. Initial Advance 20
4.2. Each Advance 21

ARTICLE V
REPRESENTATIONS AND WARRANTIES

5.1. Existence and Standing 22
5.2. Authorization and Validity 22
5.3. No Conflict; Government Consent 22
5.4. Financial Statements 22
5.5. Material Adverse Change 23
5.6. Taxes 23
5.7. Litigation and Contingent Obligations 23
5.8. Subsidiaries 23
5.9. ERISA 23
5.10. Accuracy of Information 23
5.11. Regulation U 24
5.12. Material Agreements 24
5.13. Compliance With Laws 24
5.14. Ownership of Properties 24
5.15. Plan Assets; Prohibited Transactions 24
5.16. Environmental Matters 24
5.17. Investment Company Act 25
5.18. Public Utility Holding Company Act 25
5.19. Insurance 25
5.20. Regulatory Approval 25

ARTICLE VI
COVENANTS

6.1. Financial Reporting 25
6.2. Litigation 26
6.3. Use of Proceeds 26
6.4. Notice of Default 27
6.5. Conduct of Business 27
6.6. Taxes 27
6.7. Insurance 27
6.8. Compliance with Laws 27
6.9. Maintenance of Properties 27
6.10. Inspection 27
6.11. Merger 28
6.12. Sale of Assets 28
6.13. Liens 28
6.14. Affiliates 30
6.15. Financial Covenant 30

ARTICLE VII
DEFAULTS

ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1. Acceleration 32
8.2. Amendments 32
8.3. Preservation of Rights 33

ARTICLE IX
GENERAL PROVISIONS

9.1. Survival of Representations 33
9.2. Governmental Regulation 33
9.3. Headings 33
9.4. Entire Agreement 33
9.5. Several Obligations; Benefits of this Agreement 34
9.6. Expenses; Indemnification 34
9.7. Numbers of Documents 34
9.8. Accounting 35
9.9. Severability of Provisions 35
9.10. Nonliability of Lenders 35
9.11. Confidentiality 35
9.12. Nonreliance 36
9.13. Disclosure 36

ARTICLE X
THE ADMINISTRATIVE AGENT

10.1. Appointment; Nature of Relationship 36
10.2. Powers 36
10.3. General Immunity 36
10.4. No Responsibility for Loans, Recitals, etc 37
10.5. Action on Instructions of Lenders 37
10.6. Employment of Administrative Agents and Counsel 37
10.7. Reliance on Documents; Counsel 37
10.8. Administrative Agent's Reimbursement and Indemnification 37
10.9. Notice of Default 38
10.10. Rights as a Lender 38
10.11. Lender Credit Decision 38
10.12. Successor Administrative Agent 39
10.13. Administrative Agent and Arranger Fees 40
10.14. Delegation to Affiliates 40

ARTICLE XI
SETOFF; RATABLE PAYMENTS

11.1. Setoff 40
11.2. Ratable Payments 40

ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1. Successors and Assigns 40
12.2. Participations 41
12.3. Assignments 42
12.4. Dissemination of Information 43
12.5. Tax Treatment 43

ARTICLE XIII
NOTICES

13.1. Notices 43
13.3. Change of Address 44

ARTICLE XIV
COUNTERPARTS; EFFECTIVENESS; TERMINATION OF EXISTING AGREEMENT

ARTICLE XV
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1. CHOICE OF LAW 44
15.2. WAIVER OF JURY TRIAL 44

SCHEDULES

Pricing Schedule
Schedule I Existing Credit Agreements

EXHIBITS

EXHIBIT A Form of Opinion of Borrower's Counsel
EXHIBIT B Form of Compliance Certificate
EXHIBIT C Form of Assignment
EXHIBIT D Form of Written Money Transfer Instructions
EXHIBIT E Form of Note

CREDIT AGREEMENT

This Agreement, dated as of July 14, 2004, is among Madison Gas and Electric
Company, the Lenders, and Bank One, NA, a national banking association having
its principal office in Chicago, Illinois, as Administrative Agent, U.S. Bank
National Association, as Syndication Agent, and Marshall & Ilsley Bank and
Associated Bank, N.A., as Managing Agents. The parties hereto agree as follows:

ARTICLE I
DEFINITIONS

As used in this Agreement:

"Administrative Agent" means Bank One in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article X.

"Advance" means a borrowing hereunder (i) made by the Lenders on the same
Borrowing Date, or (ii) converted or continued by the Lenders on the same date
of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same Type and, in the case of Eurodollar
Loans, for the same Interest Period.

"Affiliate" of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.

"Aggregate Commitment" means the aggregate of the Commitments of all the
Lenders, in the initial aggregate amount of $45,000,000 as reduced from time to
time pursuant to the terms hereof.

"Agreement" means this credit agreement, as it may be amended or modified and in
effect from time to time.

"Agreement Accounting Principles" means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4.

"Alternate Base Rate" means, for any day, a rate of interest per annum equal to
the higher of (i) the Prime Rate for such day and (ii) the sum of the Federal
Funds Effective Rate for such day plus 1/2% per annum.

"Applicable Fee Rate" means, at any time, the percentage rate per annum at which
Facility Fees are accruing on the Aggregate Commitment (without regard to usage)
at such time as set forth in the Pricing Schedule.

"Applicable Margin" means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

"Arranger" means Banc One Capital Markets, Inc., a Delaware corporation, and its
successors, in its capacity as Lead Arranger and Sole Book Runner.

"Article" means an article of this Agreement unless another document is
specifically referenced.

"Authorized Officer" means any of the Chairman, President, Chief Financial
Officer, Treasurer or an Assistant Treasurer of the Borrower, acting singly.

"Bank One" means Bank One, NA, a national banking association having its
principal office in Chicago, Illinois, in its individual capacity, and its
successors.

"Bankruptcy Code" means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101 et seq.).

"Borrower" means Madison Gas and Electric Company, a Wisconsin corporation, and
its successors and assigns.

"Borrowing Date" means a date on which an Advance is made hereunder.

"Borrowing Notice" is defined in Section 2.2.3.

"Business Day" means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Chicago for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system.

"Capitalized Lease" of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

"Capitalized Lease Obligations" of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

"Cash Equivalent Investments" means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody's, (iii) demand deposit accounts
maintained in the ordinary course of business, and (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest.

"CERCLA" means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

"CERCLIS" means the Comprehensive Environmental Response Compensation Liability
Information System List, as amended from time to time.

"Change in Control" means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 30% or more of the outstanding shares of voting stock of the Borrower.

"Code" means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

"Commitment" means, for each Lender, the obligation of such Lender to make Loans
not exceeding the amount set forth opposite its signature below, as it may be
modified as a result of any assignment that has become effective pursuant to
Section 12.3.2 or as otherwise modified from time to time pursuant to the terms
hereof.

"Consolidated Indebtedness" means at any time the Indebtedness of the Borrower
and its Subsidiaries calculated on a consolidated basis as of such time.

"Consolidated Net Worth" means at any time the consolidated stockholder's equity
of the Borrower and its Subsidiaries calculated on a consolidated basis as of
such time.

"Consolidated Total Capitalization" means at any time the sum of Consolidated
Indebtedness and Consolidated Net Worth, each calculated at such time.

"Contingent Obligation" of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the Indebtedness of any other Person, or agrees to
maintain the net worth or working capital or other financial condition of any
other Person, or otherwise assures any creditor of such other Person against
loss, including, without limitation, any comfort letter, operating agreement,
take-or-pay contract or the obligations of any such Person as general partner of
a partnership with respect to the liabilities of the partnership.

"Controlled Group" means all members of a controlled group of corporations or
other business entities and all members of a controlled group of trades or
businesses (whether or not incorporated) under common control which, together
with the Borrower, are treated as a single employer under Section 414 of the
Code or Section 4001 of ERISA.

"Conversion/Continuation Notice" is defined in Section 2.2.4.

"Default" means an event described in Article VII.

"Environmental Laws" means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

"Eurodollar Advance" means an Advance which bears interest at a Eurodollar Rate
requested by the Borrower pursuant to Section 2.2.

"Eurodollar Base Rate" means, with respect to a Eurodollar Advance for the
relevant Interest Period, the applicable British Bankers' Association Interest
Settlement Rate for deposits in U.S. dollars appearing on Reuters Screen FRBD as
of 11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, and having a maturity equal to such Interest Period, provided
that, (i) if Reuters Screen FRBD is not available to the Administrative Agent
for any reason, the applicable Eurodollar Base Rate for the relevant Interest
Period shall instead be the applicable British Bankers' Association Interest
Settlement Rate for deposits in U.S. dollars as reported by any other generally
recognized financial information service as of 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period, and having a
maturity equal to such Interest Period, and (ii) if no such British Bankers'
Association Interest Settlement Rate is available to the Administrative Agent,
the applicable Eurodollar Base Rate for the relevant Interest Period shall
instead be the rate determined by the Administrative Agent to be the rate at
which Bank One or one of its Affiliate banks offers to place deposits in U.S.
dollars with first-class banks in the London interbank market at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, in the approximate amount of Bank One's relevant Eurodollar
Loan and having a maturity equal to such Interest Period.

"Eurodollar Loan" means a Loan which bears interest at a Eurodollar Rate
requested by the Borrower pursuant to Section 2.2.

"Eurodollar Rate" means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the Applicable Margin.

"Excluded Taxes" means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by (i) the jurisdiction under the
laws of which such Lender or the Administrative Agent is incorporated or
organized or (ii) the jurisdiction in which the Administrative Agent's or such
Lender's principal executive office or such Lender's applicable Lending
Installation is located.

"Exhibit" refers to an exhibit to this Agreement, unless another document is
specifically referenced.

"Existing Credit Agreements" means the existing bilateral credit agreements of
the Borrower listed on Schedule I attached hereto.

"Extension Request" is defined in Section 2.16.

"Facility Termination Date" means July 14, 2007 or any later date as may be
specified as the Facility Termination Date in accordance with Section 2.16 or
any earlier date on which the Aggregate Commitment is reduced to zero or
otherwise terminated pursuant to the terms hereof.

"Federal Funds Effective Rate" means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

"Floating Rate" means, for any day, a rate per annum equal to the Alternate Base
Rate for such day, in each case changing when and as the Alternate Base Rate
changes.

"Floating Rate Advance" means an Advance which, except as otherwise provided in
Section 2.8, bears interest at the Floating Rate.

"Floating Rate Loan" means a Loan which, except as otherwise provided in Section
2.8, bears interest at the Floating Rate.

"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4.

"Indebtedness" of a Person means, without duplication, such Person's (i)
obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person's business payable on terms customary in the
trade), (iii) obligations for borrowed money or for the deferred purchase price
of Property or services, whether or not assumed, secured by Liens or payable out
of the proceeds or production from Property now or hereafter owned or acquired
by such Person, (iv) obligations which are evidenced by notes, acceptances, or
other instruments, (v) obligations of such Person to purchase securities or
other Property arising out of or in connection with the sale of the same or
substantially similar securities or Property, (vi) Capitalized Lease
Obligations, (vii) any other obligation for borrowed money or other financial
accommodation which in accordance with Agreement Accounting Principles would be
shown as a liability on the consolidated balance sheet of such Person, (viii)
Contingent Obligations in respect of any type of obligation described in any of
the other clauses of this definition, (ix) obligations in respect of Letters of
Credit (other than obligations in respect of Letters of Credit supporting timely
construction payments under a generation/transmission agreement with American
Transmission Company, LLC or under similar agreements with American Transmission
Company, LLC or other parties), (x) obligations in respect of Sale and Leaseback
Transactions and (xi) Off-Balance Sheet Liabilities.

"Interest Period" means, with respect to a Eurodollar Advance, a period of one,
two, three or six months commencing on a Business Day selected by the Borrower
pursuant to this Agreement. Such Interest Period shall end on the day which
corresponds numerically to such date one, two, three or six months thereafter,
provided, however, that if there is no such numerically corresponding day in
such next, second, third or sixth succeeding month, such Interest Period shall
end on the last Business Day of such next, second, third or sixth succeeding
month. If a Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall end on the next succeeding Business Day,
provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Interest Period shall end on the immediately preceding
Business Day.

"Lenders" means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.

"Lending Installation" means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof or on a Schedule or
otherwise selected by such Lender or the Administrative Agent pursuant to
Section 2.14.

"Letter of Credit" of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

"Lien" means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

"Loan" means, with respect to a Lender, such Lender's loan made pursuant to
Article II (or, in the case of a loan made pursuant to Section 2.2, any
conversion or continuation thereof).

"Loan Documents" means this Agreement and any Notes issued pursuant to Section
2.10.

"Material Adverse Effect" means a material adverse effect on the business,
condition (financial or otherwise), operations, performance or properties of the
Borrower and its Subsidiaries, taken as a whole, on the ability of the Borrower
to perform its obligations under this Agreement, or on the validity or
enforceability of this Agreement.

"Moody's" means Moody's Investors Service, Inc.

"Multiemployer Plan" means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

"Non-U.S. Lender" is defined in Section 3.5(iv).

"Note" means any promissory note issued at the request of a Lender pursuant to
Section 2.10 to evidence its Loans in the form of Exhibit E hereto.

"Obligations" means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrower to the Lenders or to any
Lender, the Administrative Agent or any indemnified party arising under the Loan
Documents.

"Off-Balance Sheet Liability" of a Person means (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability under any Sale and Leaseback Transaction which
is not a Capitalized Lease, (iii) any liability under any so-called "synthetic
lease" transaction entered into by such Person, or (iv) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
balance sheets of such Person, but excluding from this clause (iv) Operating
Leases.

"Operating Lease" of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

"Operating Lease Obligations" means, as at any date of determination, the amount
obtained by aggregating the present values, determined in the case of each
particular Operating Lease by applying a discount rate (which discount rate
shall equal the discount rate which would be applied under Agreement Accounting
Principles if such Operating Lease were a Capitalized Lease) from the date on
which each fixed lease payment is due under such Operating Lease to such date of
determination, of all fixed lease payments due under all Operating Leases of the
Borrower and its Subsidiaries.

"Other Taxes" is defined in Section 3.5(ii).

"Participants" is defined in Section 12.2.1.

"Payment Date" means the last day of each month.

"PBGC" means the Pension Benefit Guaranty Corporation, or any successor thereto.

"Pension Plan" means a "pension plan", as such term is defined in section 3(2)
of ERISA, which is subject to Title IV of ERISA, and to which the Borrower or
any corporation, trade or business that is, along with the Borrower, a member of
a Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under section 4069 of ERISA.

"Person" means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

"Pricing Schedule" means the Schedule attached hereto identified as such.

"Prime Rate" means a rate per annum equal to the prime rate of interest
announced from time to time by Bank One or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

"Principal Subsidiary" means any Subsidiary (i) which together with its
Subsidiaries has assets having an aggregate book value exceeding 10% of the
consolidated assets of the Borrower and its Subsidiaries, or (ii) which together
with its Subsidiaries had net income in excess of 10% of the consolidated net
income of the Borrower and its Subsidiaries for the most recently ended period
of four fiscal quarters.

"Property" of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

"Purchasers" is defined in Section 12.3.1.

"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

"Regulation U" means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

"Reportable Event" means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.

"Reports" is defined in Section 9.6.

"Required Lenders" means Lenders in the aggregate having at least 66-2/3% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 66-2/3% of the aggregate unpaid
principal amount of the outstanding Advances.

"Reserve Requirement" means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

"Resource Conservation and Recovery Act" means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 690, et seq., as amended from time to time.

"Response Date" is defined in Section 2.16.

"S&P" means Standard and Poor's Ratings Services, a division of The McGraw Hill
Companies, Inc.

"Sale and Leaseback Transaction" means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

"Schedule" refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

"SEC" means the Securities and Exchange Commission.

"Section" means a numbered section of this Agreement, unless another document is
specifically referenced.

"Single Employer Plan" means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

"Subsidiary" of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a "Subsidiary"
shall mean a Subsidiary of the Borrower.

"Substantial Portion" means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of the consolidated
assets of the Borrower and its Subsidiaries or property which is responsible for
more than 10% of the consolidated net sales or of the consolidated net income of
the Borrower and its Subsidiaries, in each case, as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made (or if financial statements have not been delivered
hereunder for that month which begins the twelve-month period, then the
financial statements delivered hereunder for the quarter ending immediately
prior to that month).

"Taxes" means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

"Transferee" is defined in Section 12.4.

"Type" means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance.

"Unmatured Default" means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

"Welfare Plan" means a "welfare plan", as such term is defined in section 3(1)
of ERISA.

"Wholly-Owned Subsidiary" of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II
THE CREDITS

2.1 The Facility.

2.1.1. Description of Facility. The Lenders grant to the Borrower a revolving
credit facility pursuant to which, and upon the terms and subject to the
conditions herein set forth, each Lender severally agrees to make Loans to the
Borrower in accordance with Section 2.2.

2.1.2. Amount of Facility. In no event may the aggregate principal amount of all
outstanding Advances exceed the Aggregate Commitment.

2.1.3. Availability of Facility. Subject to the terms of this Agreement, the
facility is available from the date hereof to the Facility Termination Date, and
the Borrower may borrow, repay and reborrow at any time prior to the Facility
Termination Date. The Commitments to lend hereunder shall expire on the Facility
Termination Date.

2.1.4. Mandatory Prepayment. The Borrower shall pay or prepay for the ratable
account of the Lenders the aggregate principal amount outstanding hereunder such
that, for a period of at least one day during any 364-day period, the principal
amount outstanding hereunder shall be zero.

2.1.5. Repayment of Facility. Any outstanding Advances and all other unpaid
Obligations shall be paid in full by the Borrower on the Facility Termination
Date.

2.2 Advances.

2.2.1. Advances. Each Advance hereunder shall consist of Loans made from the
several Lenders ratably in proportion to the ratio that their respective
Commitments bear to the Aggregate Commitment.

2.2.2. Types of Advances. The Advances may be Floating Rate Advances or
Eurodollar Advances, or a combination thereof, selected by the Borrower in
accordance with Section 2.2.3.

2.2.3. Method of Selecting Types and Interest Periods for Advances. The Borrower
shall select the Type of Advance and, in the case of each Eurodollar Advance,
the Interest Period applicable thereto, from time to time. The Borrower shall
give the Administrative Agent irrevocable notice (a "Borrowing Notice") not
later than 10:00 a.m. (Chicago time) on the Borrowing Date of each Floating Rate
Advance and at least three Business Days before the Borrowing Date for each
Eurodollar Advance. A Borrowing Notice shall specify:

(i) the Borrowing Date, which shall be a Business Day, of such Advance,

(ii) the aggregate amount of such Advance,

(iii) the Type of Advance selected, and

(iv) in the case of each Eurodollar Advance, the Interest Period applicable
thereto (which may not end after the Facility Termination Date).

2.2.4. Conversion and Continuation of Outstanding Advances. Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are either converted into Eurodollar Advances in accordance with
this Section 2.2.4 or are repaid in accordance with Section 2.7. Each Eurodollar
Advance shall continue as a Eurodollar Advance until the end of the then
applicable Interest Period therefor, at which time such Eurodollar Advance shall
be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with Section 2.6 or (y) the
Borrower shall have given the Administrative Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurodollar Advance continue as a Eurodollar Advance for the same or another
Interest Period. Subject to the terms of Section 2.5, the Borrower may elect
from time to time to convert all or any part of a Floating Rate Advance into a
Eurodollar Advance. The Borrower shall give the Administrative Agent irrevocable
notice (a "Conversion/Continuation Notice") of each conversion of a Floating
Rate Advance into a Eurodollar Advance, or continuation of a Eurodollar Advance,
not later than 10:00 a.m. (Chicago time) at least three Business Days prior to
the date of the requested conversion or continuation, specifying:

(i) the requested date, which shall be a Business Day, of such conversion or
continuation,

(ii) the aggregate amount and Type of the Advance which is to be converted or
continued, and

(iii) the amount of such Advance(s) which is to be converted or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto.

2.3. Method of Borrowing. Not later than noon (Chicago time) on each Borrowing
Date, each Lender shall make available its Loan or Loans in funds immediately
available in Chicago to the Administrative Agent at its address specified
pursuant to Article XIII. The Administrative Agent will make the funds so
received from the Lenders available to the Borrower at the Administrative
Agent's aforesaid address.

2.4. Upfront Fee; Facility Fee; Utilization Fee; Reductions in Aggregate
Commitment. The Borrower agrees to pay to the Administrative Agent for the
account of each Lender on the date hereof an upfront fee equal to 0.10% of such
Lender's Commitment. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a facility fee at a per annum rate equal to the
Applicable Fee Rate on the average daily amount of such Lender's Commitment
(whether used or unused) from the date hereof to and including the Facility
Termination Date, payable on the last day of each calendar quarter hereafter and
on the Facility Termination Date. The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a utilization fee of 0.15%
per annum on the outstanding principal amount of such Lender's Loans for each
day on which the aggregate outstanding amount of the Loans of all Lenders
exceeds 50% of the Aggregate Commitment, payable on the last day of each
calendar quarter hereafter and on the Facility Termination Date. The Borrower
may permanently reduce the Aggregate Commitment in whole, or in part ratably
among the Lenders in an amount equal to $5,000,000 or an integral multiple of
$1,000,000 in excess of $5,000,000 upon at least three Business Days' written
notice to the Administrative Agent, which notice shall specify the amount of any
such reduction, provided, however, that the amount of the Aggregate Commitment
may not be reduced below the aggregate principal amount of the outstanding
Advances. All accrued facility fees and utilization fees shall be payable on the
effective date of any termination of the obligations of the Lenders to make
Loans hereunder.

2.5. Minimum Amount of Each Advance. Each Eurodollar Advance shall be in the
minimum amount of $1,000,000 (and in multiples of $500,000 if in excess
thereof), and each Floating Rate Advance shall be in the minimum amount of (i)
$1,000,000 (and in multiples of $500,000 if in excess thereof) or (ii) the
amount of then outstanding commercial paper being repaid with the proceeds of
such Floating Rate Advance, provided, however, that any Floating Rate Advance
may be in the amount of the unused Aggregate Commitment. The Borrower shall not
request a Eurodollar Advance if, after giving effect to the requested Eurodollar
Advance, more than five separate Eurodollar Advances would be outstanding.

2.6. Optional Principal Payments. The Borrower may from time to time pay on any
Business Day, without penalty or premium, all outstanding Floating Rate
Advances, or, in a minimum aggregate amount of $1,000,000 or any integral
multiple of $500,000 in excess thereof, any portion of the outstanding Floating
Rate Advances upon notice to the Administrative Agent (not later than 10:00 a.m.
(Chicago time) on the proposed day of payment. The Borrower may from time to
time pay, subject to the payment of any funding indemnification amounts required
by Section 3.4 but without penalty or premium, all outstanding Eurodollar
Advances or, in a minimum aggregate amount of $1,000,000 or any integral
multiple of $500,000 in excess thereof, any portion of the outstanding
Eurodollar Advances upon three Business Days' prior notice to the Administrative
Agent.

2.7. Changes in Interest Rate, etc. Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is converted from a Eurodollar
Advance into a Floating Rate Advance pursuant to Section 2.2.4 to but excluding
the date it becomes due or is converted into a Eurodollar Advance pursuant to
Section 2.2.4 hereof, at a rate per annum equal to the Floating Rate for such
day. Changes in the rate of interest on that portion of any Advance maintained
as a Floating Rate Advance will take effect simultaneously with each change in
the Alternate Base Rate. Each Eurodollar Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the interest rate determined as applicable to such Eurodollar
Advance. No Interest Period may end after the Facility Termination Date.

2.8. Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.2.3 or Section 2.2.4, during the continuance of a Default
or Unmatured Default the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a Eurodollar Advance. During the continuance of a
Default the Required Lenders may, at their option, by notice to the Borrower
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that (i) each Eurodollar Advance
shall bear interest for the remainder of the applicable Interest Period at the
rate otherwise applicable to such Interest Period plus 2% per annum and (ii)
each Floating Rate Advance shall bear interest at a rate per annum equal to the
Floating Rate otherwise applicable to the Floating Rate Advance plus 2% per
annum, provided that, during the continuance of a Default under Section 7.7 or
7.8, the interest rates set forth in clauses (i) and (ii) above shall be
applicable to all Advances without any election or action on the part of the
Administrative Agent or any Lender.

2.9. Method of Payment. All payments of the Obligations hereunder shall be made,
without setoff, deduction, or counterclaim, in immediately available funds to
the Administrative Agent at the Administrative Agent's address specified
pursuant to Article XIII, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Borrower, by noon (local time) on the date when due and shall be applied ratably
by the Administrative Agent among the Lenders. Each payment delivered to the
Administrative Agent for the account of any Lender shall be delivered promptly
by the Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at its address specified pursuant to Article XIII
or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender. The Administrative Agent is hereby
authorized to charge the account of the Borrower maintained with Bank One for
each payment of principal, interest and fees as it becomes due hereunder.

2.10. Noteless Agreement; Evidence of Indebtedness. (i) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(ii) The Administrative Agent shall also maintain accounts in which it will
record (a) the amount of each Loan made hereunder, the Type thereof and the
Interest Period with respect thereto, (b) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (c) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender's share thereof.

(iii) The entries maintained in the accounts maintained pursuant to paragraphs
(i) and (ii) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

(iv) Any Lender may request that its Loans be evidenced by Notes. In such event,
the Borrower shall prepare, execute and deliver to such Lender a Note payable to
the order of such Lender. Thereafter, the Loans evidenced by such Note and
interest thereon shall at all times (including after any assignment pursuant to
Section 12.3) be represented by a Note payable to the order of the payee named
therein or any assignee pursuant to Section 12.3, except to the extent that any
such Lender or assignee subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in paragraphs (i)
and (ii) above.

2.11. Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances, and to transfer funds based on telephonic notices made by
any person or persons the Administrative Agent or any Lender in good faith
believes to be acting on behalf of the Borrower, it being understood that the
foregoing authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically. The Borrower agrees
to deliver promptly to the Administrative Agent a written confirmation, if such
confirmation is requested by the Administrative Agent or any Lender, of each
telephonic notice signed by an Authorized Officer. If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error.

2.12. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable on each Payment Date, commencing with the
first such date to occur after the date hereof, on any date on which the
Floating Rate Advance is prepaid, whether due to acceleration or otherwise, and
at maturity. Interest accrued on that portion of the outstanding principal
amount of any Floating Rate Advance converted into a Eurodollar Advance on a day
other than a Payment Date shall be payable on the date of conversion. Interest
accrued on each Eurodollar Advance shall be payable on the last day of its
applicable Interest Period, on any date on which the Eurodollar Advance is
prepaid, whether by acceleration or otherwise, and at maturity. Interest accrued
on each Eurodollar Advance having an Interest Period longer than three months
shall also be payable on the last day of each three-month interval during such
Interest Period. Interest, facility fees and utilization fees shall be
calculated for actual days elapsed on the basis of a 360-day year, except that
interest calculated based on the Prime Rate shall be calculated for actual days
elapsed on the basis of a 365, or when appropriate 366, day year. Interest shall
be payable for the day an Advance is made but not for the day of any payment on
the amount paid if payment is received prior to noon (local time) at the place
of payment. If any payment of principal of or interest on an Advance shall
become due on a day which is not a Business Day, such payment shall be made on
the next succeeding Business Day and, in the case of a principal payment, such
extension of time shall be included in computing interest in connection with
such payment.

2.13. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Borrowing Notice, Conversion/Continuation Notice, and repayment notice received
by it hereunder. The Administrative Agent will notify each Lender of the
interest rate applicable to each Eurodollar Advance promptly upon determination
of such interest rate and will give each Lender prompt notice of each change in
the Alternate Base Rate.

2.14. Lending Installations. Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time. All terms of this Agreement shall apply to any such Lending
Installation and any Notes issued hereunder shall be deemed held by each Lender
for the benefit of any such Lending Installation. Each Lender may, by written
notice to the Administrative Agent and the Borrower in accordance with Article
XIII, designate replacement or additional Lending Installations through which
Loans will be made by it and for whose account Loan payments are to be made.

2.15. Non-Receipt of Funds by the Administrative Agent. Unless the Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (i) in
the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.

2.16. Extension of Facility Termination Date. The Borrower may request an
extension of the Facility Termination Date by submitting a request for an
extension to the Administrative Agent (an "Extension Request") no more than 60
days prior to the Facility Termination Date. The Extension Request must specify
the new Facility Termination Date requested by the Borrower and the date (which
must be at least 30 days after the Extension Request is delivered to the
Administrative Agent) as of which the Lenders must respond to the Extension
Request (the "Response Date"). The new Facility Termination Date shall be the
first anniversary of the Facility Termination Date in effect at the time the
Extension Request is received, including the Facility Termination Date as one of
the days in the calculation of the days elapsed. Promptly upon receipt of an
Extension Request, the Administrative Agent shall notify each Lender of the
contents thereof and shall request each Lender to approve the Extension Request.
Each Lender approving the Extension Request shall deliver its written consent no
later than the Response Date. If the consent of each of the Lenders is received
by the Administrative Agent (excluding any Person which ceases to be a Lender
pursuant to Section 3.7), the Facility Termination Date specified in the
Extension Request shall become effective on the existing Facility Termination
Date and the Administrative Agent shall promptly notify the Borrower and each
Lender of the new Facility Termination Date.

ARTICLE III
YIELD PROTECTION; TAXES

3.1. Yield Protection. If, on or after the date of this Agreement, the adoption
of any law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change
in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:

(i) subjects any Lender or any applicable Lending Installation to any Taxes, or
changes the basis of taxation of payments (other than with respect to Excluded
Taxes) to any Lender in respect of its Eurodollar Loans, or

(ii) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation (other than reserves and assessments taken into account in
determining the interest rate applicable to Eurodollar Advances), or

(iii) imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation of making, funding or
maintaining its Eurodollar Loans or reduces any amount receivable by any Lender
or any applicable Lending Installation in connection with its Eurodollar Loans,
or requires any Lender or any applicable Lending Installation to make any
payment calculated by reference to the amount of Eurodollar Loans held or
interest received by it, by an amount deemed material by such Lender, and the
result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation of making or maintaining its Eurodollar Loans or
Commitment or to reduce the return received by such Lender or applicable Lending
Installation in connection with such Eurodollar Loans or Commitment, then,
within 15 days of demand by such Lender, the Borrower shall pay such Lender such
additional amount or amounts as will compensate such Lender for such increased
cost or reduction in amount received; provided that no Lender shall be entitled
to demand such compensation more than 90 days following the last day of the
Interest Period in respect of which such demand is made; and provided further
that the foregoing proviso shall in no way limit the right of any Lender to
demand or receive such compensation to the extent that such compensation relates
to the retroactive application of any law, regulation, guideline or request
described above if such demand is made within 90 days after the implementation
of such retroactive law, interpretation, guideline or request.

3.2. Changes in Capital Adequacy Regulations. If a Lender determines the amount
of capital required or expected to be maintained by such Lender, any Lending
Installation of such Lender or any corporation controlling such Lender is
increased as a result of a Change, then, within 15 days of demand by such
Lender, the Borrower shall pay such Lender the amount necessary to compensate
for any shortfall in the rate of return on the portion of such increased capital
which such Lender determines is attributable to this Agreement, its Loans or its
Commitment to make Loans hereunder (after taking into account such Lender's
policies as to capital adequacy). "Change" means (i) any change after the date
of this Agreement in the Risk-Based Capital Guidelines or (ii) any adoption of
or change in any other law, governmental or quasi-governmental rule, regulation,
policy, guideline, interpretation, or directive (whether or not having the force
of law) after the date of this Agreement which affects the amount of capital
required or expected to be maintained by any Lender or any Lending Installation
or any corporation controlling any Lender. "Risk-Based Capital Guidelines" means
(i) the risk-based capital guidelines in effect in the United States on the date
of this Agreement, including transition rules, and (ii) the corresponding
capital regulations promulgated by regulatory authorities outside the United
States implementing the July 1988 report of the Basle Committee on Banking
Regulation and Supervisory Practices Entitled "International Convergence of
Capital Measurements and Capital Standards," including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.

3.3. Availability of Types of Advances. If any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine that (i) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (ii) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, then
the Administrative Agent shall suspend the availability of Eurodollar Advances
and require any affected Eurodollar Advances to be repaid or converted to
Floating Rate Advances, subject to the payment of any funding indemnification
amounts required by Section 3.4.

3.4. Funding Indemnification. If any payment of a Eurodollar Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made on the date specified by the Borrower for any reason other than default by
the Lenders, the Borrower will indemnify each Lender for any loss or cost
incurred by it resulting therefrom, including, without limitation, any loss or
cost in liquidating or employing deposits acquired to fund or maintain such
Eurodollar Advance.

3.5. Taxes. (i) All payments by the Borrower to or for the account of any Lender
or the Administrative Agent hereunder or under any Note shall be made free and
clear of and without deduction for any and all Taxes. If the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder to any Lender or the Administrative Agent, (a) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
3.5) such Lender or the Administrative Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(b) the Borrower shall make such deductions, (c) the Borrower shall pay the full
amount deducted to the relevant authority in accordance with applicable law and
(d) the Borrower shall furnish to the Administrative Agent the original copy of
a receipt evidencing payment thereof within 30 days after such payment is made.

(ii) In addition, the Borrower hereby agrees to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note ("Other Taxes").

(iii) The Borrower hereby agrees to indemnify the Administrative Agent and each
Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Administrative Agent or such Lender as a result of its
Commitment, any Loans made by it hereunder, or otherwise in connection with its
participation in this Agreement and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. Payments due under this
indemnification shall be made within 30 days of the date the Administrative
Agent or such Lender makes demand therefor pursuant to Section 3.6.

(iv) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a "Non-U.S. Lender") agrees that it will, not
more than ten Business Days after the date of this Agreement, (i) deliver to
each of the Borrower and the Administrative Agent two duly completed copies of
United States Internal Revenue Service Form W-8BEN or W-8ECI, certifying in
either case that such Lender is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes, and (ii) deliver to each of the Borrower and the Administrative Agent a
United States Internal Revenue Form W-8 or W-9, as the case may be, and certify
that it is entitled to an exemption from United States backup withholding tax.
Each Non-U.S. Lender further undertakes to deliver to each of the Borrower and
the Administrative Agent (x) renewals or additional copies of such form (or any
successor form) on or before the date that such form expires or becomes
obsolete, and (y) after the occurrence of any event requiring a change in the
most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Borrower or the Administrative
Agent. All forms or amendments described in the preceding sentence shall certify
that such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, unless an
event (including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form or amendment with
respect to it and such Lender advises the Borrower and the Administrative Agent
that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax.

(v) For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (iv), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv), above, the Borrower shall take
such steps as such Non-U.S. Lender shall reasonably request to assist such
Non-U.S. Lender to recover such Taxes.

(vi) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.

(vii) If the U.S. Internal Revenue Service or any other governmental authority
of the United States or any other country or any political subdivision thereof
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Administrative Agent of a change in circumstances which rendered its
exemption from withholding ineffective, or for any other reason), such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax, withholding therefor, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent under this
subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent). The obligations of the
Lenders under this Section 3.5(vii) shall survive the payment of the Obligations
and termination of this Agreement.

3.6. Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Loans to reduce any liability of the Borrower to such
Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurodollar Advances under Section 3.3, so long as such designation is not, in
the judgment of such Lender, disadvantageous to such Lender. Each Lender shall
deliver a written statement of such Lender to the Borrower (with a copy to the
Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4
or 3.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurodollar Loan shall be calculated as though each Lender funded its Eurodollar
Loan through the purchase of a deposit of the type and maturity corresponding to
the deposit used as a reference in determining the Eurodollar Rate applicable to
such Loan, whether in fact that is the case or not. Unless otherwise provided
herein, the amount specified in the written statement of any Lender shall be
payable on demand after receipt by the Borrower of such written statement. The
obligations of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive
payment of the Obligations and termination of this Agreement.

3.7. Substitution of Affected Lender. If (i) the obligation of any Lender to
make or to convert or continue outstanding Loans as or into Eurodollar Loans has
been suspended pursuant to Section 3.3 or (ii) any Lender has demanded
compensation under Section 3.1, 3.2 or 3.5, then the Borrower shall have the
right to designate a substitute lender or lenders (which may be one or more of
the other Lenders) mutually satisfactory to the Borrower and the Administrative
Agent (whose consent shall not be unreasonably withheld or delayed) to purchase
for cash, pursuant to an Assignment Agreement in substantially the form of
Exhibit C hereto, the outstanding Loans of such Lender and to assume the
Commitment of such Lender, without recourse to or warranty by, or expense to,
such Lender, for a purchase price equal to the principal amount of all of such
Lender's outstanding Loans plus any accrued and unpaid interest thereon and the
accrued but unpaid fees in respect of such Lender's Commitment hereunder plus
such amount, if any, as would be payable pursuant to Section 3.4 if the
outstanding Loans of such Lender were prepaid in their entirety on the date of
consummation of such assignment.

ARTICLE IV
CONDITIONS PRECEDENT

4.1. Initial Advance. The Lenders shall not be required to make the initial
Advance hereunder unless the Borrower has made payment to the Administrative
Agent for the account of the Lenders in immediately available funds the upfront
fees payable under Section 2.4 and the Borrower has furnished to the
Administrative Agent with sufficient copies for the Lenders:

(i) Copies of the articles or certificate of incorporation of the Borrower,
together with all amendments, and a certificate of good standing, each certified
by the appropriate governmental officer in its jurisdiction of incorporation, as
well as any other information required by Section 326 of the USA PATRIOT ACT or
necessary for the Administrative Agent or any Lender to verify the identity of
Borrower as required by Section 326 of the USA PATRIOT Act.

(ii) Copies, certified by the Secretary or Assistant Secretary of the Borrower,
of its by-laws and of its Board of Directors' resolutions and of resolutions or
actions of any other body authorizing the execution of the Loan Documents to
which the Borrower is a party.

(iii) An incumbency certificate, executed by the Secretary or Assistant
Secretary of the Borrower, which shall identify by name and title and bear the
signatures of the Authorized Officers and any other officers of the Borrower
authorized to sign the Loan Documents to which the Borrower is a party, upon
which certificate the Administrative Agent and the Lenders shall be entitled to
rely until informed of any change in writing by the Borrower.

(iv) A certificate, signed by the chief financial officer of the Borrower,
stating that on the initial Borrowing Date no Default or Unmatured Default has
occurred and is continuing.

(v) A written opinion of the Borrower's counsel, addressed to the Lenders in
substantially the form of Exhibit A.

(vi) Any Notes requested by a Lender pursuant to Section 2.10 payable to the
order of each such requesting Lender.

(vii) Written money transfer instructions, in substantially the form of Exhibit
D, addressed to the Administrative Agent and signed by an Authorized Officer,
together with such other related money transfer authorizations as the
Administrative Agent may have reasonably requested.

(viii) Evidence satisfactory to the Administrative Agent of the termination of
the Existing Credit Agreements and repayment of all amounts owing thereunder.

(ix) Evidence satisfactory to the Administrative Agent of any required
governmental approvals or consents regarding this Agreement.

(x) Such other documents as any Lender or its counsel may have reasonably
requested.

4.2. Each Advance. The Lenders shall not be required to make any Advance unless
on the applicable Borrowing Date:

(i) There exists no Default or Unmatured Default.

(ii) The representations and warranties contained in Article V (other than, in
the case of an Advance the proceeds of which are being used exclusively to repay
commercial paper of the Borrower, Sections 5.5, 5.7 and 5.12) are true and
correct as of such Borrowing Date except to the extent any such representation
or warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date.

(iii) All legal matters incident to the making of such Advance shall be
satisfactory to the Lenders and their counsel (including, without limitation,
evidence satisfactory to the Administrative Agent of any required governmental
approvals or consents regarding such Advance).

Each Borrowing Notice with respect to each such Advance shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 4.2(i) and (ii) have been satisfied. Any Lender may require a duly
completed compliance certificate in substantially the form of Exhibit B as a
condition to making an Advance.

ARTICLE V
REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

5.1. Existence and Standing. Each of the Borrower and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted.

5.2. Authorization and Validity. The Borrower has the power and authority and
legal right to execute and deliver the Loan Documents and to perform its
obligations thereunder. The execution and delivery by the Borrower of the Loan
Documents and the performance of its obligations thereunder have been duly
authorized by proper corporate proceedings, and the Loan Documents constitute
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors' rights generally.

5.3. No Conflict; Government Consent. Neither the execution and delivery by the
Borrower of the Loan Documents, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate (i) any
law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on the Borrower or any of its Principal Subsidiaries or (ii) the
Borrower's or any Principal Subsidiary's articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating or other management
agreement, as the case may be, or (iii) the provisions of any indenture,
instrument or agreement to which the Borrower or any of its Principal
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of the
Borrower or a Principal Subsidiary pursuant to the terms of any such indenture,
instrument or agreement. No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by the
Borrower or any of its Principal Subsidiaries, is required to be obtained by the
Borrower or any of its Principal Subsidiaries in connection with the execution
and delivery of the Loan Documents, the borrowings under this Agreement, the
payment and performance by the Borrower of the Obligations or the legality,
validity, binding effect or enforceability of any of the Loan Documents.

5.4. Financial Statements. The December 31, 2003 consolidated financial
statements of the Borrower and its Subsidiaries heretofore delivered to the
Lenders were prepared in accordance with generally accepted accounting
principles in effect on the date such statements were prepared and fairly
present in all material respects the consolidated financial condition and
operations of the Borrower and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended.

5.5. Material Adverse Change. Since December 31, 2003, there has been no change
in the business, Property, condition (financial or otherwise) or results of
operations of the Borrower and its Subsidiaries, taken as a whole, which could
reasonably be expected to have a Material Adverse Effect.

5.6. Taxes. MGE Energy, Inc. the parent corporation for the Borrower, has, or
the Borrower and its Subsidiaries have, filed all United States federal tax
returns and all other tax returns which are required to be filed and have paid
all taxes due pursuant to said returns or pursuant to any assessment received by
the Borrower or any of its Subsidiaries, except such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided in
accordance with GAAP and as to which no Lien exists. The United States income
tax returns of the Borrower and its Subsidiaries have been audited by the
Internal Revenue Service through the fiscal year ended December 31, 1996. No tax
liens have been filed and no claims are being asserted with respect to any such
taxes, except such taxes, if any, as are being contested in good faith and as to
which adequate reserves have been provided in accordance with GAAP. The charges,
accruals and reserves on the books of the Borrower and its Subsidiaries in
respect of any taxes or other governmental charges are adequate.

5.7. Litigation and Contingent Obligations. There is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of their officers, threatened against or affecting the Borrower or any of
its Principal Subsidiaries which could reasonably be expected to have a Material
Adverse Effect or which seeks to prevent, enjoin or delay the making of any
Loans. Other than any liability incident to any litigation, arbitration or
proceeding which could not reasonably be expected to have a Material Adverse
Effect, the Borrower has no material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 5.4.

5.8. Subsidiaries. Schedule 1 contains an accurate list of all Subsidiaries of
the Borrower as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by the Borrower or other Subsidiaries.
All of the issued and outstanding shares of capital stock or other ownership
interests of such Subsidiaries have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non-assessable.

5.9. ERISA. The Unfunded Liabilities of all Single Employer Plans do not in the
aggregate exceed $25,000,000. Neither the Borrower nor any other member of the
Controlled Group has incurred, or is reasonably expected to incur, any
withdrawal liability to Multiemployer Plans in excess of $25,000,000 in the
aggregate. Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event for which the PBGC has
not waived the 30-day notice requirement has occurred with respect to any Plan,
neither the Borrower nor any other member of the Controlled Group has withdrawn
from any Plan or initiated steps to do so, and no steps have been taken to
reorganize or terminate any Plan.

5.10. Accuracy of Information. No information, exhibit or report furnished by
the Borrower or any of its Subsidiaries to the Administrative Agent or to any
Lender in connection with the negotiation of, or compliance with, the Loan
Documents contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading in any material respect.

5.11. Regulation. Margin stock (as defined in Regulation U) constitutes less
than 25% of the value of those assets of the Borrower and its Subsidiaries which
are subject to any limitation on sale, pledge, or other restriction hereunder.

5.12. Material Agreements. Neither the Borrower nor any Principal Subsidiary is
a party to any agreement or instrument or subject to any charter or other
corporate restriction which could reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any Principal Subsidiary is in default
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (i) any agreement to which it is a party,
which default could reasonably be expected to have a Material Adverse Effect or
(ii) any agreement or instrument evidencing or governing Indebtedness, which
default could reasonably be expect to have a Material Adverse Effect.

5.13. Compliance With Laws. The Borrower and its Principal Subsidiaries have
complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property except for any failure
to comply with any of the foregoing which could not reasonably be expected to
have a Material Adverse Effect.

5.14. Ownership of Properties. On the date of this Agreement, the Borrower and
its Subsidiaries have good title, free of all Liens other than those permitted
by Section 6.13, to all of the Property and assets reflected in the Borrower's
most recent consolidated financial statements provided to the Administrative
Agent as owned by the Borrower and its Subsidiaries.

5.15. Plan Assets; Prohibited Transactions. The Borrower is not an entity deemed
to hold "plan assets" within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the making of Loans hereunder
gives rise to a prohibited transaction within the meaning of Section 406 of
ERISA or Section 4975 of the Code.

5.16. Environmental Matters. In the ordinary course of its business, the
officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrower
due to Environmental Laws. On the basis of this consideration, the Borrower has
concluded that Environmental Laws cannot reasonably be expected to have a
Material Adverse Effect, except to the extent disclosed in the Borrower's Form
10-K and Form 10-Q reports filed with the SEC prior to the date hereof. Neither
the Borrower nor any Principal Subsidiary has received any notice to the effect
that its operations are not in material compliance with any of the requirements
of applicable Environmental Laws or are the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any toxic or hazardous waste or substance into the environment, which
non-compliance or remedial action could reasonably be expected to have a
Material Adverse Effect.

5.17. Investment Company Act. Neither the Borrower nor any Subsidiary is an
"investment company" or a company "controlled" by an "investment company",
within the meaning of the Investment Company Act of 1940, as amended.

5.18. Public Utility Holding Company Act. The Borrower is a "subsidiary company"
of a "holding company" within the meaning of the Public Utility Holding Company
Act of 1935, as amended; however, that holding company is exempt from the
provisions of that Act, except Section 9(a)(2) thereof, by virtue of having
filed with the SEC a Statement by Holding Company Claiming Exemption Under Rule
U-2 from the Provisions of the Public Utility Holding Company Act of 1935 on
Form U-3A-2. Such exemption is in full force and effect and the Borrower is not
aware of any existing or proposed proceedings contemplating the revocation or
modification of such exemption.

5.19. Insurance. The Borrower and its Principal Subsidiaries maintain with
financially sound and reputable insurance companies insurance on all their
Property in such amounts and covering such risks as is consistent with sound
business practice.

5.20. Regulatory Approval. No consent, authorization or approval of, and/or
filing or registration with, any governmental body or regulatory authority is
required in connection with the execution, delivery or performance of this
Agreement or the Notes or for the consummation of the transactions herein
contemplated, or for the validity or enforceability thereof (other than
authorization from the Public Service Commission of Wisconsin).

ARTICLE VI
COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1. Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Lenders:

(i) Within 90 days after the close of each of its fiscal years, an unqualified
(except for qualifications relating to changes in accounting principles or
practices reflecting changes in generally accepted accounting principles and
required or approved by the Borrower's independent certified public accountants)
audit report certified by independent certified public accountants reasonably
acceptable to the Lenders, prepared in accordance with GAAP on a consolidated
for itself and its Subsidiaries, including balance sheets as of the end of such
period, related profit and loss and reconciliation of surplus statements, and a
statement of cash flows.

(ii) Within 45 days after the close of the first three quarterly periods of each
of its fiscal years, for itself and its Subsidiaries, consolidated unaudited
balance sheets as at the close of each such period and consolidated profit and
loss and reconciliation of surplus statements and a statement of cash flows for
the period from the beginning of such fiscal year to the end of such quarter,
all certified by its chief financial officer.

(iii) Notwithstanding the preceding provisions of this Section 6.1, if and so
long as the Borrower shall file regular and periodic reports with the SEC
pursuant to Sections 13 and 15 of the Securities Exchange Act of 1934, delivery
to the Administrative Agent of copies of the Borrower's reports on Forms 10K and
10Q promptly following filing thereof with the SEC, but in any event not later
than within the periods set forth in subsections 6.1(i) and (ii), shall
constitute full compliance with those sections.

(iv) Together with the financial statements required under Sections 6.1(i) and
(ii), a compliance certificate in substantially the form of Exhibit B signed by
its chief financial officer or treasurer showing the calculations necessary to
determine compliance with this Agreement and stating that no Default or
Unmatured Default exists, or if any Default or Unmatured Default exists, stating
the nature and status thereof.

(v) As soon as possible and in any event within 10 days after the Borrower knows
that any Reportable Event has occurred with respect to any Plan, a statement,
signed by the chief financial officer or treasurer of the Borrower, describing
said Reportable Event and the action which the Borrower proposes to take with
respect thereto.

(vi) As soon as possible and in any event within 10 days after receipt by the
Borrower, a copy of (a) any notice or claim to the effect that the Borrower or
any of its Principal Subsidiaries is or may be liable to any Person as a result
of the release by the Borrower, any of its Principal Subsidiaries, or any other
Person of any toxic or hazardous waste or substance into the environment, and
(b) any notice alleging any violation of any federal, state or local
environmental, health or safety law or regulation by the Borrower or any of its
Principal Subsidiaries, which, in either case, could reasonably be expected to
have a Material Adverse Effect.

(vii) Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which the Borrower or
any of its Principal Subsidiaries files with the SEC.

(viii) Such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.

6.2. Litigation. The Borrower shall promptly give to each Lender notice of all
legal or arbitral proceedings, and of all proceedings before any governmental or
regulatory authority or agency, to which the Borrower or its Principal
Subsidiaries is a party, except proceedings as to which there is no reasonable
possibility of an adverse determination or which, if adversely determined, would
not have a Material Adverse Effect during the term of this Agreement.

6.3. Use of Proceeds. The Borrower will, and will cause each Subsidiary to, use
the proceeds of the Advances for general corporate purposes (in compliance with
all applicable legal and regulatory requirements).

6.4. Notice of Default. The Borrower will, and will cause each Principal
Subsidiary to, give prompt notice in writing to the Lenders of the occurrence of
any Default or Unmatured Default of which it becomes aware and of any other
development, financial or otherwise, of which it becomes aware which could
reasonably be expected to have a Material Adverse Effect.

6.5. Conduct of Business. The Borrower will, and will cause each Principal
Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted and do all things necessary to remain duly incorporated or organized,
validly existing and (to the extent such concept applies to such entity) in good
standing as a domestic corporation, partnership or limited liability company in
its jurisdiction of incorporation or organization, as the case may be, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, provided that this Section shall not be deemed
to prohibit any transaction permitted under Section 6.11 or 6.12.

6.6. Taxes. The Borrower will, and will cause each Principal Subsidiary to,
timely file complete and correct United States federal and applicable foreign,
state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with GAAP or where nonpayment could not reasonably be expected to
have a Material Adverse Effect.

6.7. Insurance. The Borrower will, and will cause each Principal Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their Property in such amounts and covering such risks as is consistent with
sound business practice, and the Borrower will furnish to any Lender upon
request full information as to the insurance carried.

6.8. Compliance with Laws. The Borrower will, and will cause each Principal
Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including,
without limitation, all Environmental Laws, except where noncompliance would not
have a Material Adverse Effect..

6.9. Maintenance of Properties. The Borrower will, and will cause each Principal
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its Property (except such Property the failure of which to maintain or preserve
would not have individually or in the aggregate, a Material Adverse Effect) in
good repair, working order and condition, ordinary wear and tear excepted, and
make all necessary and proper repairs, renewals and replacements so that its
business carried on in connection therewith may be properly conducted at all
times.

6.10. Inspection. The Borrower will, and will cause each Principal Subsidiary
to, permit the Administrative Agent and the Lenders, by their respective
representatives and Administrative Agents, to inspect any of the Property, books
and financial records of the Borrower and each Principal Subsidiary, to examine
and make copies of the books of accounts and other financial records of the
Borrower and each Principal Subsidiary, and to discuss the affairs, finances and
accounts of the Borrower and each Principal Subsidiary with, and to be advised
as to the same by, their respective officers at such reasonable times and
intervals as the Administrative Agent or any Lender may designate.

6.11. Merger. The Borrower will not, nor will it permit any Principal Subsidiary
to, merge or consolidate with or into any other Person, except that a Subsidiary
may merge into the Borrower or a Wholly-Owned Subsidiary.

6.12. Sale of Assets. The Borrower will not, nor will it permit any Principal
Subsidiary to, lease, sell or otherwise dispose of its Property to any other
Person, except:

(i) Sales of inventory in the ordinary course of business.

(ii) Leases, sales or other dispositions of its Property that, together with all
other Property of the Borrower and its Principal Subsidiaries previously leased,
sold or disposed of (other than inventory in the ordinary course of business) as
permitted by this Section during the twelve-month period ending with the month
in which any such lease, sale or other disposition occurs, do not constitute a
Substantial Portion of the Property of the Borrower and its Subsidiaries.

(iii) Leases, sales or other dispositions of Property by a Subsidiary to the
Borrower or another Subsidiary.

6.13. Liens. The Borrower will not, nor will it permit any Principal Subsidiary
to, create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Principal Subsidiaries, except:

(i) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings.

(ii) Liens imposed by law, such as carriers', warehousemen's and mechanics'
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than 60 days past due.

(iii) Liens arising out of pledges or deposits under worker's compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.

(iv) Lien incidental to the normal conduct of the business of the Borrower or
any Subsidiary or the ownership of its property or the conduct of the ordinary
course of its business, including (A) zoning restrictions, easements, rights of
way, reservations, restrictions on the use of real property and other minor
irregularities of title, (B) rights of lessees under leases, (C) rights of
collecting banks having rights of setoff, revocation, refund or chargeback with
respect to money or instruments of the Borrower or any Subsidiary on deposit
with or in the possession of such banks (D) Liens to secure the performance of
statutory obligations, tenders, bids, leases, progress payments, performance or
return-of-money bonds, performance or other similar bonds or other obligations
of a similar nature incurred in the ordinary course of business, and (E) Liens
required by any contract or statute in order to permit the Borrower or a
Subsidiary of the Borrower to perform any contract or subcontract made by it
with or pursuant to the requirements of a governmental entity, in each case
which are not incurred in connection with the borrowing or money, the obtaining
of advances or credit or the payment of the deferred purchase price of Property
and which do not in the aggregate impair the use of property in the operation of
the business of the Borrower and its Subsidiaries taken as a whole.

(v) Liens on property existing at the time of acquisition thereof or Liens
affecting property of a Person existing at the time it becomes a Subsidiary of
the Borrower or at the time it is merged into or consolidated with the Borrower
or a Subsidiary of the Borrower; provided, however, that, in either case, such
Liens were not granted in contemplation of such acquisition or in contemplation
of the transaction pursuant to which such Person became a Subsidiary; and
provided further that in either case, such Liens do not extend to or cover any
property of the Borrower or of any of its Subsidiaries other than the property
that secured the acquired Indebtedness prior to the time such Indebtedness
became Indebtedness of the Borrower or a Subsidiary.

(vi) Liens on property securing Indebtedness incurred prior to, at the time of,
or within 12 months after the acquisition thereof for the purpose of financing
all or part of the purchase price thereof, provided that such Liens do not
extend to or cover any other property of the Borrower or any Subsidiary and the
Indebtedness secured thereby was incurred to pay, and does not exceed, the
purchase price thereof.

(vii) Liens on any improvements to property securing Indebtedness incurred to
provide funds for all or part of the cost of such improvements in a principal
amount not exceeding the cost of acquisition or construction of such
improvements and incurred within 12 months after completion of such improvements
or construction, provided that such Liens do not extend to or cover any property
of the Borrower or any Subsidiary other than such improvements.

(viii) Liens to government entities granted to secure pollution control or
industrial revenue bond financings, which Liens in each financing transaction
cover only the property the acquisition of which, or the construction of which,
was financed by such financing, and property related thereto.

(ix) Any Lien incurred or deposits to secure the performance of surety bonds
incurred in the ordinary course of business consistent with past practice,
provided that such Liens shall cover only the Borrower's or its Subsidiary'
interests in and relating to the contract underlying the transaction for which
such surety bonds were issued.

(x) Liens on cash or cash equivalents created or existing to secure stay or
appeal bonds or otherwise resulting from any litigation or legal proceeding
which are being contested in good faith by appropriate action promptly initiated
and diligently conducted, including the Lien of any judgment; provided, however,
that the aggregate amount secured by all such Liens does not exceed $25 million.

(xi) Liens securing any extension, renewal, replacement or refinancing of
Indebtedness secured by any Lien referred to in the foregoing clauses (v), (vi),
(vii), (viii), and (xii); provided, however, that

(A) such new Lien shall be limited to all or part of the same property that
secured the original Lien (plus improvements on such property) and

(B) the amount secured by such Lien at such time is not increased to any amount
greater than the amount outstanding at the time of such renewal, replacement or
refinancing.

(xii). Liens existing on the date hereof and described in Schedule 6.13.

6.14. Affiliates. The Borrower will not, and will not permit any Principal
Subsidiary to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate (i) except in the ordinary course of business and
pursuant to the reasonable requirements of the Borrower's or such Principal
Subsidiary's business and upon fair and reasonable terms no less favorable to
the Borrower or such Principal Subsidiary than the Borrower or such Subsidiary
would obtain in a comparable arms-length transaction or (ii) pursuant to
agreements or transactions authorized or approved by the Public Service
Commission of Wisconsin (provided that in the case of any agreement or
transaction having terms that are less favorable to the Borrower or such
Principal Subsidiary than the Borrower or such Subsidiary would obtain in a
comparable arms-length transaction, such authorization or approval acknowledges
the non-arms-length nature of such terms).

6.15. Financial Covenant. The Borrower will not permit the ratio of (i) its
Consolidated Indebtedness to (ii) its Consolidated Total Capitalization to
exceed 0.65 to 1.0 at any time.

ARTICLE VII
DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

7.1. The Borrower shall default in the payment of any principal of any Loan when
due.

7.2. The Borrower shall default in the payment of interest on any Loan or any
other amount payable by it hereunder and such default shall continue for two
Business Days after the same becomes due and payable.

7.3. The Borrower or any of its Principal Subsidiaries shall default in the
payment when due of any principal of or interest on any of its other
Indebtedness having a principal amount of $25,000,000 or more; or any event
specified in any note, agreement, indenture or other document evidencing or
relating to any such Indebtedness shall occur if the effect of such event is to
cause, or (with the giving of any notice or the lapse of time or both) to permit
the holder or holders of such Indebtedness (or a trustee or agent on behalf of
such holder or holders) to cause, such Indebtedness to become due prior to its
stated maturity.

7.4. Any representation, warranty or certification made or deemed made herein by
the Borrower, or any certificate furnished to any Lender or the Administrative
Agent pursuant to the provisions hereof, shall prove to have been false or
misleading as of the time made, deemed made, or furnished in any material
respect.

7.5. The Borrower shall default in the performance of its obligations under
Section 6.3, 6.4, 6.10, 6.11, 6.12, 6.13, 6.14 or 6.15 hereof.

7.6. The Borrower shall default in the performance of any of its other
obligations in this Agreement and such default shall continue unremedied for a
period of 30 days after the earlier of (i) the date on which a senior officer of
the Borrower becomes aware of such default, or (ii) the date on which notice
thereof is given to the Borrower by the Administrative Agent or any Lender
(through the Administrative Agent).

7.7. The Borrower shall admit in writing its inability to, or be generally
unable to, pay its debts as such debts become due.

7.8. The Borrower shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property, (ii) make a general assignment
for the benefit of its creditors, (iii) commence a voluntary case under the
Bankruptcy Code (as now or hereafter in effect), (iv) file a petition seeking to
take advantage of any other law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or readjustment of debts, (v) fail to
controvert in a timely and appropriate manner, or acquiesce in writing to, any
petition filed against it in an involuntary case under the Bankruptcy Code, or
(vi) take any corporate action for the purpose of effecting any of the
foregoing.

7.9. A proceeding or case shall be commenced, without the application or consent
of the Borrower, in any court of competent jurisdiction, seeking (i) its
liquidation, reorganization, dissolution or winding-up, or the composition or
readjustment of its debts, (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of the Borrower or of all or any substantial
part of its assets, or (iii) similar relief in respect of the Borrower under any
law relating to bankruptcy, insolvency, reorganization, winding-up or
composition or adjustment of debts, and such proceeding or case shall continue
undismissed, or an order, judgment or decree approving or ordering any of the
foregoing shall be entered and continue unstayed and in effect, for a period of
60 days; or an order for relief against the Borrower shall be entered in an
involuntary case under the Bankruptcy Code.

7.10. A final judgment or judgments for the payment of money in excess of
$25,000,000 in the aggregate that is not covered by insurance, performance bonds
or the like shall be rendered by a court or courts against the Borrower or any
of its Principal Subsidiaries, and the same shall not be discharged (or
provision shall not be made for such discharge), or a stay of execution thereof
shall not be procured, within 90 days from the date of entry thereof and the
Borrower or the relevant Principal Subsidiary shall not, within said period of
90 days, or such longer period during which execution of the same shall have
been stayed, appeal therefrom and cause the execution thereof to be stayed
during such appeal.

7.11. Any of the following events shall occur with respect to any Pension Plan:

(i) the institution of any steps by the Borrower, any member of its Controlled
Group or any other Person to terminate a Pension Plan if, as a result of such
termination, the Borrower or any such member could be required to make a
contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $25,000,000; or

(ii) the complete or partial withdrawal from any Pension Plan by the Borrower or
any member of its Controlled Group if, as a result of such withdrawal, the
Borrower or any such member could incur any liability by such Pension Plan in
excess of $25,000,000; or

(iii) a contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a Lien under Section 302(f) of ERISA.

7.12. Any license, consent, authorization or approval, filing or registration
now or hereafter necessary to enable the Borrower to comply with its obligations
hereunder or under the Notes shall be revoked, withdrawn, withheld or not
effected or shall cease to be in full force and effect.

7.13. A Change in Control shall occur.

ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1. Acceleration. If any Default described in Section 7.7 or 7.8 occurs with
respect to the Borrower, the obligations of the Lenders to make Loans hereunder
shall automatically terminate and the Obligations shall immediately become due
and payable without any election or action on the part of the Administrative
Agent or any Lender. If any other Default occurs, the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) may terminate or
suspend the obligations of the Lenders to make Loans hereunder, or declare the
Obligations to be due and payable, or both, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which the Borrower hereby expressly waives.

If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder as a
result of any Default (other than any Default as described in Section 7.7 or 7.8
with respect to the Borrower) and before any judgment or decree for the payment
of the Obligations due shall have been obtained or entered, the Required Lenders
(in their sole discretion) shall so direct, the Administrative Agent shall, by
notice to the Borrower, rescind and annul such acceleration and/or termination.

8.2. Amendments. Subject to the provisions of this Article VIII, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement shall,
without the consent of all of the Lenders:

(i) Extend the final maturity of any Loan or forgive all or any portion of the
principal amount thereof, or reduce the rate or extend the time of payment of
interest or fees thereon.

(ii) Reduce the percentage specified in the definition of Required Lenders.

(iii) Extend the Facility Termination Date, or reduce the amount or extend the
payment date for the mandatory payments required under Section 2.1.4, or
increase the amount of the Aggregate Commitment or of the Commitment of any
Lender hereunder, or permit the Borrower to assign its rights under this
Agreement.

(iv) Amend this Section 8.2.

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent. The Administrative Agent may waive payment of the fee required under
Section 12.3.2 without obtaining the consent of any other party to this
Agreement.

8.3. Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan notwithstanding the existence of a Default or
the inability of the Borrower to satisfy the conditions precedent to such Loan
shall not constitute any waiver or acquiescence. Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Lenders required pursuant to Section 8.2, and
then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent and the Lenders until the
Obligations have been paid in full.

ARTICLE IX
GENERAL PROVISIONS

9.1. Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive during the period that the
Loans herein contemplated are outstanding.

9.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

9.3. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent and the Lenders and
supersede all prior agreements and understandings among the Borrower, the
Administrative Agent and the Lenders relating to the subject matter thereof
other than the fee letter described in Section 10.13.

9.5. Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or Administrative Agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns, provided, however, that
the parties hereto expressly agree that the Arranger shall enjoy the benefits of
the provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set
forth therein and shall have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.

9.6. Expenses; Indemnification. (i) The Borrower shall reimburse the
Administrative Agent and the Arranger for any reasonable costs, internal charges
and out-of-pocket expenses (including attorneys' fees and time charges of
attorneys for the Administrative Agent, which attorneys may be employees of the
Administrative Agent) paid or incurred by the Administrative Agent or the
Arranger in connection with the preparation, negotiation, execution, delivery,
syndication, distribution (including, without limitation, via the internet,
review, amendment, modification, and administration of the Loan Documents. The
Borrower also agrees to reimburse the Administrative Agent, the Arranger and the
Lenders for any costs, internal charges and out-of-pocket expenses (including
attorneys' fees and time charges of attorneys for the Administrative Agent, the
Arranger and the Lenders, which attorneys may be employees of the Administrative
Agent, the Arranger or the Lenders) paid or incurred by the Administrative
Agent, the Arranger or any Lender in connection with the collection and
enforcement of the Loan Documents. Expenses being reimbursed by the Borrower
under this Section include, without limitation, costs and expenses incurred in
connection with the Reports described in the following sentence. The Borrower
acknowledges that from time to time Bank One may prepare and may distribute to
the Lenders (but shall have no obligation or duty to prepare or to distribute to
the Lenders) certain audit reports (the "Reports") pertaining to the Borrower's
assets for internal use by Bank One from information furnished to it by or on
behalf of the Borrower, after Bank One has exercised its rights of inspection
pursuant to this Agreement.

(ii) The Borrower hereby further agrees to indemnify the Administrative Agent,
the Arranger, each Lender, their respective affiliates, and each of their
directors, officers and employees against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor whether or not the
Administrative Agent, the Arranger, any Lender or any affiliate is a party
thereto) which any of them may pay or incur arising out of or relating to this
Agreement, the other Loan Documents, the transactions contemplated hereby or the
direct or indirect application or proposed application of the proceeds of any
Loan hereunder except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification. The obligations of the Borrower under this Section 9.6 shall
survive the termination of this Agreement.

9.7. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

9.8. Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with Agreement Accounting Principles, except that
any calculation or determination which is to be made on a consolidated basis (i)
shall be made for the Borrower and all its Subsidiaries, and (ii) shall exclude
any assets, liabilities, revenues and expenses that are included in Borrower's
financial statements from other "variable interest entities" as a result of the
application of FIN No. 46, Consolidation of Variable Interest Entities - an
Interpretation of ARB No. 51, as updated through FIN No. 46-R. For the sake of
clarity and the avoidance of doubt, it is understood that MGE Power West Campus,
LLC, which is a subsidiary of MGE Energy, Inc., is consolidated into the
financial statements of the Borrower as a "variable interest entity" under the
provisions of FIN No. 46-R.

9.9. Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

9.10. Nonliability of Lenders. The relationship between the Borrower on the one
hand and the Lenders and the Administrative Agent on the other hand shall be
solely that of borrower and lender. Neither the Administrative Agent, the
Arranger nor any Lender shall have any fiduciary responsibilities to the
Borrower. Neither the Administrative Agent, the Arranger nor any Lender
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower's business or
operations. The Borrower agrees that neither the Administrative Agent, the
Arranger nor any Lender shall have liability to the Borrower (whether sounding
in tort, contract or otherwise) for losses suffered by the Borrower in
connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, unless it is determined in
a final non-appealable judgment by a court of competent jurisdiction that such
losses resulted from the gross negligence or willful misconduct of the party
from which recovery is sought. Neither the Administrative Agent, the Arranger
nor any Lender shall have any liability with respect to, and the Borrower hereby
waives, releases and agrees not to sue for, any special, indirect or
consequential damages suffered by the Borrower in connection with, arising out
of, or in any way related to the Loan Documents or the transactions contemplated
thereby.

9.11. Confidentiality. Each Lender agrees to hold any confidential information
which it may receive from the Borrower pursuant to this Agreement or in
connection with any inspection conducted pursuant to Section 6.10 in confidence,
except for disclosure (i) to its Affiliates and to other Lenders and their
respective Affiliates, (ii) to legal counsel, accountants, and other
professional advisors to such Lender or to a Transferee, (iii) to regulatory
officials, (iv) to any Person as requested pursuant to or as required by law,
regulation, or legal process, (v) to any Person in connection with any legal
proceeding to which such Lender is a party, (vi) to such Lender's direct or
indirect contractual counterparties in swap agreements or to legal counsel,
accountants and other professional advisors to such counterparties, and (vii)
permitted by Section 12.4.

9.12. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Loans provided
for herein.

9.13. Disclosure. The Borrower and each Lender hereby acknowledge and agree that
Bank One and/or its Affiliates from time to time may hold investments in, make
other loans to or have other relationships with the Borrower and its Affiliates.

ARTICLE X
THE ADMINISTRATIVE AGENT

10.1. Appointment; Nature of Relationship. Bank One, NA is hereby appointed by
each of the Lenders as its contractual representative (herein referred to as the
"Administrative Agent") hereunder and under each other Loan Document, and each
of the Lenders irrevocably authorizes the Administrative Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents. The Administrative Agent
agrees to act as such contractual representative upon the express conditions
contained in this Article X. Notwithstanding the use of the defined term
"Administrative Agent," it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents. In its capacity as the Lenders' contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a "representative" of the
Lenders within the meaning of the term "secured party" as defined in the
Illinois Uniform Commercial Code and (iii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents. Each of the Lenders hereby
agrees to assert no claim against the Administrative Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender hereby waives.

10.2. Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties to the
Lenders, or any obligation to the Lenders to take any action thereunder except
any action specifically provided by the Loan Documents to be taken by the
Administrative Agent.

10.3. General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.

10.4. No Responsibility for Loans, Recitals, etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Default or Unmatured
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any collateral security; or (g) the financial condition
of the Borrower or any guarantor of any of the Obligations or of any of the
Borrower's or any such guarantor's respective Subsidiaries. The Administrative
Agent shall have no duty to disclose to the Lenders information that is not
required to be furnished by the Borrower to the Administrative Agent at such
time, but is voluntarily furnished by the Borrower to the Administrative Agent
(either in its capacity as Administrative Agent or in its individual capacity).

10.5. Action on Instructions of Lenders. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders, and such instructions and any action taken or failure to
act pursuant thereto shall be binding on all of the Lenders. The Lenders hereby
acknowledge that the Administrative Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders. The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.

10.6. Employment of Administrative Agents and Counsel. The Administrative Agent
may execute any of its duties as Administrative Agent hereunder and under any
other Loan Document by or through employees, agents, and attorneys-in-fact and
shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Administrative Agent and the Lenders and all
matters pertaining to the Administrative Agent's duties hereunder and under any
other Loan Document.

10.7. Reliance on Documents; Counsel. The Administrative Agent shall be entitled
to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent.

10.8. Administrative Agent's Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Commitments (or, if the Commitments have been terminated, in
proportion to their Commitments immediately prior to such termination) (i) for
any amounts not reimbursed by the Borrower for which the Administrative Agent is
entitled to reimbursement by the Borrower under the Loan Documents, (ii) for any
other expenses incurred by the Administrative Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Administrative Agent in connection with any dispute
between the Administrative Agent and any Lender or between two or more of the
Lenders) and (iii) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Administrative Agent in connection with any
dispute between the Administrative Agent and any Lender or between two or more
of the Lenders), or the enforcement of any of the terms of the Loan Documents or
of any such other documents, provided that (i) no Lender shall be liable for any
of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Administrative Agent and
(ii) any indemnification required pursuant to Section 3.5(vii) shall,
notwithstanding the provisions of this Section 10.8, be paid by the relevant
Lender in accordance with the provisions thereof. The obligations of the Lenders
under this Section 10.8 shall survive payment of the Obligations and termination
of this Agreement.

10.9. Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement describing such Default or
Unmatured Default and stating that such notice is a "notice of default". In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders.

10.10. Rights as a Lender. In the event the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Document with respect to its Commitment and its Loans as
any Lender and may exercise the same as though it were not the Administrative
Agent, and the term "Lender" or "Lenders" shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Subsidiaries in which the Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person. The Administrative
Agent, in its individual capacity, is not obligated to remain a Lender.

10.11. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Arranger
or any other Lender and based on the financial statements prepared by the
Borrower and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and the
other Loan Documents. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, the Arranger or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents. Except for any notice,
report, document or other information expressly required to be furnished to the
Lenders by the Administrative Agent or Arranger hereunder, neither the
Administrative Agent nor the Arranger shall have any duty or responsibility
(either initially or on a continuing basis) to provide any Lender with any
notice, report, document, credit information or other information concerning the
affairs, financial condition or business of the Borrower or any of its
Affiliates that may come into the possession of the Administrative Agent or
Arranger (whether or not in their respective capacity as Administrative Agent or
Arranger) or any of their Affiliates.

10.12. Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
days after the retiring Administrative Agent gives notice of its intention to
resign. The Administrative Agent may be removed at any time with or without
cause by written notice received by the Administrative Agent from the Required
Lenders, such removal to be effective on the date specified by the Required
Lenders. Upon any such resignation or removal, the Required Lenders shall have
the right to appoint, on behalf of the Borrower and the Lenders, a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Lenders within thirty days after the resigning
Administrative Agent's giving notice of its intention to resign, then the
resigning Administrative Agent may appoint, on behalf of the Borrower and the
Lenders, a successor Administrative Agent. Notwithstanding the previous
sentence, the Administrative Agent may at any time without the consent of the
Borrower or any Lender, appoint any of its Affiliates which is a commercial bank
as a successor Administrative Agent hereunder. If the Administrative Agent has
resigned or been removed and no successor Administrative Agent has been
appointed, the Lenders may perform all the duties of the Administrative Agent
hereunder and the Borrower shall make all payments in respect of the Obligations
to the applicable Lender and for all other purposes shall deal directly with the
Lenders. No successor Administrative Agent shall be deemed to be appointed
hereunder until such successor Administrative Agent has accepted the
appointment. Any such successor Administrative Agent shall be a commercial bank
having capital and retained earnings of at least $100,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent. Upon the effectiveness of the
resignation or removal of the Administrative Agent, the resigning or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents. After the effectiveness of the
resignation or removal of an Administrative Agent, the provisions of this
Article X shall continue in effect for the benefit of such Administrative Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent hereunder and under the other Loan Documents. In the
event that there is a successor to the Administrative Agent by merger, or the
Administrative Agent assigns its duties and obligations to an Affiliate pursuant
to this Section 10.12, then the term "Prime Rate" as used in this Agreement
shall mean the prime rate, base rate or other analogous rate of the new
Administrative Agent.

10.13. Administrative Agent and Arranger Fees. The Borrower agrees to pay to the
Administrative Agent and the Arranger, for their respective accounts, the fees
agreed to by the Borrower, the Administrative Agent and the Arranger from time
to time.

10.14. Delegation to Affiliates. The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate's directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Articles IX and X.

10.15. Other Agents. The Syndication Agent and the Managing Agents, in the
respective capacities as such, shall not have any duties or obligations of any
kind under this Agreement.

ARTICLE XI
SETOFF; RATABLE PAYMENTS

11.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower may
be offset and applied toward the payment of the Obligations owing to such
Lender, whether or not the Obligations, or any part thereof, shall then be due.

11.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Loans (other than payments received pursuant to
Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than that received by any
other Lender, such Lender agrees, promptly upon demand, to purchase a portion of
the Loans held by the other Lenders so that after such purchase each Lender will
hold its ratable proportion of Loans. If any Lender, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligations or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral ratably
in proportion to their Loans. In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.

ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1. Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns, except that (i) the Borrower shall
not have the right to assign its rights or obligations under the Loan Documents
and (ii) any assignment by any Lender must be made in compliance with Section
12.3. The parties to this Agreement acknowledge that clause (ii) of this Section
12.1 relates only to absolute assignments and does not prohibit assignments
creating security interests, including, without limitation, (x) any pledge or
assignment by any Lender of all or any portion of its rights under this
Agreement and any Note to a Federal Reserve Bank or (y) in the case of a Lender
which is a Fund, any pledge or assignment of all or any portion of its rights
under this Agreement and any Note to its trustee in support of its obligation to
its trustees; provided, however, that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.3. The Administrative Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 12.3; provided, however, that the
Administrative Agent may in its discretion (but shall not be required to) follow
instructions from the Person which made any Loan or which holds any Note to
direct payments relating to such Loan or Note to another Person. Any assignee of
the rights to any Loan or any Note agrees by acceptance of such assignment to be
bound by all the terms and provisions of the Loan Documents. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of the rights to any Loan (whether
or not a Note has been issued in evidence thereof), shall be conclusive and
binding on any subsequent holder or assignee of the rights to such Loan.

12.2. Participations.

12.2.1. Permitted Participants; Effect. Any Lender may at any time sell to one
or more banks or other entities ("Participants") participating interests in any
Loan owing to such Lender, any Note held by such Lender, any Commitment of such
Lender or any other interest of such Lender under the Loan Documents. In the
event of any such sale by a Lender of participating interests to a Participant,
such Lender's obligations under the Loan Documents shall remain unchanged, such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, such Lender shall remain the owner of its Loans
and the holder of any Note issued to it in evidence thereof for all purposes
under the Loan Documents, all amounts payable by the Borrower under this
Agreement shall be determined as if such Lender had not sold such participating
interests, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender's rights and
obligations under the Loan Documents.

12.2.2. Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan or Commitment in which such Participant has an
interest which would require consent of all of the Lenders pursuant to the terms
of Section 8.2 or of any other Loan Document.

12.2.3. Benefit of Setoff. The Borrower agrees that each Participant shall be
deemed to have the right of setoff provided in Section 11.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 11.1 with respect to the amount of
participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender.

12.3. Assignments.

12.3.1. Permitted Assignments. Any Lender may at any time assign to one or more
banks or other entities ("Purchasers") all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be substantially in
the form of Exhibit C or in such other form as may be agreed to by the parties
thereto. The consent of the Borrower and the Administrative Agent shall be
required prior to an assignment becoming effective with respect to a Purchaser
which is not a Lender or an Affiliate thereof; provided, however, that if a
Default has occurred and is continuing, the consent of the Borrower shall not be
required. Such consent shall not be unreasonably withheld or delayed. Each such
assignment with respect to a Purchaser which is not a Lender or an Affiliate
thereof shall (unless each of the Borrower and the Administrative Agent
otherwise consents) be in an amount not less than the lesser of (i) $5,000,000
or (ii) the remaining amount of the assigning Lender's Commitment (calculated as
at the date of such assignment) or outstanding Loans (if the applicable
Commitment has been terminated).

12.3.2. Effect; Effective Date. Upon (i) delivery to the Administrative Agent of
an assignment, together with any consents required by Section 12.3.1, and (ii)
payment of a $4,000 fee to the Administrative Agent for processing such
assignment (unless such fee is waived by the Administrative Agent), such
assignment shall become effective on the effective date specified in such
assignment. The assignment shall contain a representation by the Purchaser to
the effect that none of the consideration used to make the purchase of the
Commitment and Loans under the applicable assignment agreement constitutes "plan
assets" as defined under ERISA and that the rights and interests of the
Purchaser in and under the Loan Documents will not be "plan assets" under ERISA.
On and after the effective date of such assignment, such Purchaser shall for all
purposes be a Lender party to this Agreement and any other Loan Document
executed by or on behalf of the Lenders and shall have all the rights and
obligations of a Lender under the Loan Documents, to the same extent as if it
were an original party hereto, and no further consent or action by the Borrower,
the Lenders or the Administrative Agent shall be required to release the
transferor Lender with respect to the percentage of the Aggregate Commitment and
Loans assigned to such Purchaser. Upon the consummation of any assignment to a
Purchaser pursuant to this Section 12.3.2, the transferor Lender, the
Administrative Agent and the Borrower shall, if the transferor Lender or the
Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Lender and new Notes or, as appropriate, replacement Notes,
are issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment.

12.3.3. Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United States
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the "Register"). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
at any reasonable time and from time to time upon reasonable prior notice.

12.4. Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a "Transferee") and any
prospective Transferee any and all information in such Lender's possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.

12.5. Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is organized under the laws of any jurisdiction other than the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(iv).

ARTICLE XIII
NOTICES

13.1. Notices. Except as otherwise permitted by Section 2.14 with respect to
borrowing notices, all notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party: (x) in the
case of the Borrower or the Administrative Agent, at its address or facsimile
number set forth on the signature pages hereof, (y) in the case of any Lender,
at its address or facsimile number set forth in its administrative questionnaire
delivered to the Administrative Agent or (z) in the case of any party, at such
other address or facsimile number as such party may hereafter specify for the
purpose by notice to the Administrative Agent and the Borrower in accordance
with the provisions of this Section 13.1. Each such notice, request or other
communication shall be effective (i) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (ii) if given by mail, 72 hours after such communication
is deposited in the mails with first class postage prepaid, addressed as
aforesaid, or (iii) if given by any other means, when delivered (or, in the case
of electronic transmission, received) at the address specified in this Section;
provided that notices to the Administrative Agent under Article II shall not be
effective until received.

13.2. Electronic Communications. Notices and other communications to the Lenders
may be delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent or as otherwise determined by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

13.3. Change of Address. The Borrower, the Administrative Agent and any Lender
may each change the address for service of notice upon it by a notice in writing
to the other parties hereto.

ARTICLE XIV
COUNTERPARTS; EFFECTIVENESS; TERMINATION OF EXISTING AGREEMENT

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall
become effective when (a) it has been executed by the Borrower, the
Administrative Agent and the Lenders and each party has notified the
Administrative Agent by facsimile transmission or telephone that it has taken
such action and (b) the Borrower has paid all outstanding fees and other amounts
payable by the Borrower under the Existing Credit Agreements.

ARTICLE XV
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF WISCONSIN, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

15.2. WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.

IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.

MADISON GAS AND ELECTRIC COMPANY

By:
Title: Vice President and Treasurer
133 S. Blair St.
Madison, WI 53701
Attention: Vice President and Treasurer
Telephone: 608-252-7149
Fax: 608-252-7098

Commitment
$15,000,000.00
BANK ONE, NA, as Administrative Agent and a Lender
By:
Title:
1 Bank One Plaza
Chicago, Illinois 60670
Attention: Bob Bussa
Telephone: 312-325-3008
Fax: 312-325-3030

Commitment
$12,500,000.00
U.S. BANK NATIONAL ASSOCIATION, as Syndication Agent and a Lender
By:
Title:

Commitment
$10,000,000.00
MARSHALL & ILSLEY BANK as a Managing Agent and a Lender
By:
Title:

Commitment
$7,500,000.00
ASSOCIATED BANK, N.A., as a Managing Agent and a Lender
By:
Title:

PRICING SCHEDULE

Applicable
Margin

Level I
Status

Level II
Status

Level III
Status

Level IV
Status

Level V
Status

Eurodollar Rate

0.42%

0.46%

0.49%

0.595%

0.80%

Floating Rate

0%

0%

0%

0%

0%


Applicable Fee
Rate

Level I
Status

Level II
Status

Level III
Status

Level IV
Status

Level V
Status

Facility Fee

0.08%

0.09%

0.11%

0.13%

0.175%

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

"Level I Status" exists at any date if, on such date, the Borrower's Moody's
Rating is Aa2 or better or the Borrower's S&P Rating is AA or better.

"Level II Status" exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status and (ii) the Borrower's Moody's Rating is Aa3 or
better or the Borrower's S&P Rating is AA- or better.

"Level III Status" exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status or Level II Status and (ii) the Borrower's Moody's
Rating is A1 or better or the Borrower's S&P Rating is A+ or better.

"Level IV Status" exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status, Level II Status or Level III Status and (ii) the
Borrower's Moody's Rating is A2 or better or the Borrower's S&P Rating is A or
better.

"Level V Status" exists at any date if, on such date, the Borrower has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.

"Moody's Rating" means, at any time, the rating issued by Moody's and then in
effect with respect to the Borrower's senior unsecured long-term debt securities
without third-party credit enhancement.

"S&P Rating" means, at any time, the rating issued by S&P and then in effect
with respect to the Borrower's senior unsecured long-term debt securities
without third-party credit enhancement.

"Status" means either Level I Status, Level II Status, Level III Status, Level
IV Status or Level V Status.

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrower's Status as determined from its
then-current Moody's and S&P Ratings. The credit rating in effect on any date
for the purposes of this Schedule is that in effect at the close of business on
such date. If at any time the Borrower has no Moody's Rating or no S&P Rating,
Level V Status shall exist. If the Borrower is split-rated and the ratings
differential is one level, the higher rating will apply. If the Borrower is
split-rated and the ratings differential is two levels or more, the intermediate
rating at the midpoint will apply. If there is no midpoint, the higher of the
two intermediate ratings will apply.

Schedule I

EXISTING CREDIT AGREEMENTS
Lender____________________ Dollar Amount
Bank One, Wisconsin $23,000,000
M&I Bank 7,000,000
U.S. Bank 10,000,000
Total $40,000,000

EXHIBIT A
FORM OF OPINION

EXHIBIT B
COMPLIANCE CERTIFICATE

To: The Lenders parties to the Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of July 14, 2004 (as amended, modified, renewed or extended
from time to time, the "Agreement") among Madison Gas and Electric Company (the
"Borrower"), the lenders party thereto and Bank One, NA, as Administrative Agent
for the Lenders. Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected __________ of the Borrower;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower's compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.

**[5. Schedule II attached hereto sets forth the various reports and deliveries
which are required at this time under the Credit Agreement and the other Loan
Documents and the status of compliance.]**

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this day _____ of _____.

SCHEDULE I TO COMPLIANCE CERTIFICATE
Compliance as of _________, ____ with Provisions of ____ and ______ of the
Agreement.

SCHEDULE II TO COMPLIANCE CERTIFICATE
Reports and Deliveries Currently Due

EXHIBIT C

ASSIGNMENT AGREEMENT

This Assignment Agreement (this "Assignment Agreement") between (the "Assignor")
and (the "Assignee") is dated as of , . The parties hereto agree as follows:

1. PRELIMINARY STATEMENT. The Assignor is a party to a Credit Agreement (which,
as it may be amended, modified, renewed or extended from time to time is herein
called the "Credit Agreement") described in Item 1 of Schedule 1 attached hereto
("Schedule 1"). Capitalized terms used herein and not otherwise defined herein
shall have the meanings attributed to them in the Credit Agreement.

2. ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor's rights and obligations under the Credit
Agreement and the other Loan Documents, such that after giving effect to such
assignment the Assignee shall have purchased pursuant to this Assignment
Agreement the percentage interest specified in Item 3 of Schedule 1 of all
outstanding rights and obligations under the Credit Agreement and the other Loan
Documents relating to the facilities listed in Item 3 of Schedule 1. The
Aggregate Commitment (or Loans, if the applicable Commitment has been
terminated) purchased by the Assignee hereunder is set forth in Item 4 of
Schedule 1.

3. EFFECTIVE DATE. The effective date of this Assignment Agreement (the
"Effective Date") shall be the later of the date specified in Item 5 of Schedule
1 or two Business Days (or such shorter period agreed to by the Administrative
Agent) after this Assignment Agreement, together with any consents required
under the Credit Agreement, are delivered to the Administrative Agent. In no
event will the Effective Date occur if the payments required to be made by the
Assignee to the Assignor on the Effective Date are not made on the proposed
Effective Date.

4. PAYMENT OBLIGATIONS. In consideration for the sale and assignment of Loans
hereunder, the Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. On and after the Effective
Date, the Assignee shall be entitled to receive from the Administrative Agent
all payments of principal, interest and fees with respect to the interest
assigned hereby. The Assignee will promptly remit to the Assignor any interest
on Loans and fees received from the Administrative Agent which relate to the
portion of the Commitment or Loans assigned to the Assignee hereunder for
periods prior to the Effective Date and not previously paid by the Assignee to
the Assignor. In the event that either party hereto receives any payment to
which the other party hereto is entitled under this Assignment Agreement, then
the party receiving such amount shall promptly remit it to the other party
hereto.

5. RECORDATION FEE. The Assignor and Assignee each agree to pay one-half of the
recordation fee required to be paid to the Administrative Agent in connection
with this Assignment Agreement unless otherwise specified in Item 6 of Schedule
1.

6. REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR'S LIABILITY. The
Assignor represents and warrants that (i) it is the legal and beneficial owner
of the interest being assigned by it hereunder, (ii) such interest is free and
clear of any adverse claim created by the Assignor and (iii) the execution and
delivery of this Assignment Agreement by the Assignor is duly authorized. It is
understood and agreed that the assignment and assumption hereunder are made
without recourse to the Assignor and that the Assignor makes no other
representation or warranty of any kind to the Assignee. Neither the Assignor nor
any of its officers, directors, employees, agents or attorneys shall be
responsible for (i) the due execution, legality, validity, enforceability,
genuineness, sufficiency or collectability of any Loan Document, including
without limitation, documents granting the Assignor and the other Lenders a
security interest in assets of the Borrower or any guarantor, (ii) any
representation, warranty or statement made in or in connection with any of the
Loan Documents, (iii) the financial condition or creditworthiness of the
Borrower or any guarantor, (iv) the performance of or compliance with any of the
terms or provisions of any of the Loan Documents, (v) inspecting any of the
property, books or records of the Borrower, (vi) the validity, enforceability,
perfection, priority, condition, value or sufficiency of any collateral securing
or purporting to secure the Loans or (vii) any mistake, error of judgment, or
action taken or omitted to be taken in connection with the Loans or the Loan
Documents.

7. REPRESENTATIONS AND UNDERTAKINGS OF THE ASSIGNEE. The Assignee (i) confirms
that it has received a copy of the Credit Agreement, together with copies of the
financial statements requested by the Assignee and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement, (ii) agrees that it will,
independently and without reliance upon the Administrative Agent, the Assignor
or any other Lender and based on such documents and information at it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, (iv) confirms that the execution and delivery of this
Assignment Agreement by the Assignee is duly authorized, (v) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender, (vi)
agrees that its payment instructions and notice instructions are as set forth in
the attachment to Schedule 1, (vii) confirms that none of the funds, monies,
assets or other consideration being used to make the purchase and assumption
hereunder are "plan assets" as defined under ERISA and that its rights, benefits
and interests in and under the Loan Documents will not be "plan assets" under
ERISA, (viii) agrees to indemnify and hold the Assignor harmless against all
losses, costs and expenses (including, without limitation, reasonable attorneys'
fees) and liabilities incurred by the Assignor in connection with or arising in
any manner from the Assignee's non-performance of the obligations assumed under
this Assignment Agreement, and (ix) if applicable, attaches the forms prescribed
by the Internal Revenue Service of the United States certifying that the
Assignee is entitled to receive payments under the Loan Documents without
deduction or withholding of any United States federal income taxes.

8. GOVERNING LAW. This Assignment Agreement shall be governed by the internal
law, and not the law of conflicts, of the State of Wisconsin.

9. NOTICES. Notices shall be given under this Assignment Agreement in the manner
set forth in the Credit Agreement. For the purpose hereof, the addresses of the
parties hereto (until notice of a change is delivered) shall be the address set
forth in the attachment to Schedule 1.

10. COUNTERPARTS; DELIVERY BY FACSIMILE. This Assignment Agreement may be
executed in counterparts. Transmission by facsimile of an executed counterpart
of this Assignment Agreement shall be deemed to constitute due and sufficient
delivery of such counterpart and such facsimile shall be deemed to be an
original counterpart of this Assignment Agreement.

IN WITNESS WHEREOF, the duly authorized officers of the parties hereto have
executed this Assignment Agreement by executing Schedule 1 hereto as of the date
first above written.

SCHEDULE 1 to Assignment Agreement

1. Description and Date of Credit Agreement: Credit Agreement dated as of July
14, 2004 among Madison Gas and Electric Company, the Lenders party thereto and
Bank One, NA as Administrative Agent

2. Date of Assignment Agreement: ______,__

3. Amounts (As of Date of Item 2 above):

a. Assignee's percentage of the Facility purchased under the Assignment
Agreement** ____%

b. Amount of the Facility purchased under the Assignment Agreement*** $___

4. Assignee's Commitment (or Loans with respect to terminated Commitments)
purchased hereunder: $_________

5. Proposed Effective Date: _______________

6. Non-standard Recordation Fee Arrangement
N/A***
[Assignor/Assignee to pay 100% of fee]
[Fee waived by Administrative Agent]

Accepted and Agreed:

[NAME OF ASSIGNOR]
By:
Title:

[NAME OF ASSIGNEE]
By:
Title:

ACCEPTED AND CONSENTED TO**** BY
MADISON GAS AND ELECTRIC COMPANY
By:
Title:

ACCEPTED AND CONSENTED TO**BY
BANK ONE, NA, as Administrative Agent
By:
Title:

** Percentage taken to 10 decimal places
*** If fee is split 50-50, pick N/A as option
**** Delete if not required by Credit Agreement

Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT

ADMINISTRATIVE INFORMATION SHEET
Attach Assignor's Administrative Information Sheet, which must include notice
addresses for the Assignor and the Assignee
(Sample form shown below)

ASSIGNOR INFORMATION
Contact:
Name:
Telephone No.:
Fax No.:
Telex No.:
Answerback:

Payment Information:
Name & ABA # of Destination Bank:
Account Name & Number for Wire Transfer:
Other Instructions:

Address for Notices for Assignor:

ASSIGNEE INFORMATION
Credit Contact:
Name:
Telephone No.:
Fax No.:
Telex No.:
Answerback:

Key Operations Contacts:
Booking Installation:
Name:
Telephone No.:
Fax No.:
Telex No.:
Answerback:

Payment Information:
Name & ABA # of Destination Bank:
Account Name & Number for Wire Transfer:
Other Instructions:

Address for Notices for Assignee:

BANK ONE INFORMATION
Assignee will be called promptly upon receipt of the signed agreement.

Initial Funding Contact:
Name:
Telephone No.: (312)
Fax No.: (312)

Subsequent Operations Contact:
Name:
Telephone No.: (312)
Fax No.: (312)
Bank One Telex No.: 190201 (Answerback: FNBC UT)

Initial Funding Standards:
Libor - Fund 2 days after rates are set.

Bank One Wire Instructions:
Bank One, NA, ABA # ___________________
LS2 Incoming Account #_____________________
Ref:________________

Address for Notices for Bank One:
1 Bank One Plaza, Chicago, IL 60670
Attn: Agency Compliance Division, Suite IL1-0353
Fax No. (312) 732-2038 or (312) 732-4339

EXHIBIT D

LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

To Bank One, NA, as Administrative Agent (the "Administrative Agent") under the
Credit Agreement Described Below.

Re: Credit Agreement, dated as of July 14, 2004 (as the same may be amended or
modified, the "Credit Agreement"), among Madison Gas and Electric Company (the
"Borrower"), the Lenders named therein and the Administrative Agent. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned thereto in the Credit Agreement.

The Administrative Agent is specifically authorized and directed to act upon the
following standing money transfer instructions with respect to the proceeds of
Advances or other extensions of credit from time to time until receipt by the
Administrative Agent of a specific written revocation of such instructions by
the Borrower, provided, however, that the Administrative Agent may otherwise
transfer funds as hereafter directed in writing by the Borrower in accordance
with Section 13.1 of the Credit Agreement or based on any telephonic notice made
in accordance with Section 2.11 of the Credit Agreement.

Facility Identification Number(s)
Customer/Account Name
Transfer Funds To
For Account No.
Reference/Attention To
Authorized Officer (Customer Representative)
Date
(Please Print) Signature
Bank Officer Name
Date
(Please Print) Signature

(Deliver Completed Form to Credit Support Staff For Immediate Processing)

EXHIBIT E
NOTE
[Date]

Madison Gas and Electric Company, a Wisconsin corporation (the "Borrower"),
promises to pay to the order of ____________________________________ (the
"Lender") the aggregate unpaid principal amount of all Loans made by the Lender
to the Borrower pursuant to Section 2.2 of the Agreement (as hereinafter
defined), in immediately available funds at the main office of Bank One, NA in
Chicago, Illinois, as Administrative Agent, together with interest on the unpaid
principal amount hereof at the rates and on the dates set forth in the
Agreement. The Borrower shall pay the principal of and accrued and unpaid
interest on the Loans in full on the Facility Termination Date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of July 14, 2004 (which, as it may be
amended or modified and in effect from time to time, is herein called the
"Agreement"), among the Borrower, the lenders party thereto, including the
Lender, and Bank One, NA, as Administrative Agent, to which Agreement reference
is hereby made for a statement of the terms and conditions governing this Note,
including the terms and conditions under which this Note may be prepaid or its
maturity date accelerated. Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Agreement.

MADISON GAS AND ELECTRIC COMPANY
By:
Print Name:
Title:

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL TO NOTE OF MADISON GAS AND ELECTRIC
COMPANY, DATED _____________,

Date

Principal
Amount of
Loan

Maturity
of Interest
Period

Principal
Amount
Paid

Unpaid
Balance

 